DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 12/21/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of compound L1 (the first compound in Claim 10) as specific organic ligand; Gold nanoparticle as specific nanoparticle, active agent is specific substrate. Claims 1, 3-4, 6, 8-14, 16-24 read on the elected species and are under examination. Claims 7 and 15 do not read on the elected species are withdrawn from consideration.
Claims 1, 3-4, 6-41 are pending, claims 1, 3-4, 6, 8-14, 16-24 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 13 introduces new matter as the claim recites the limitation: "a shell of the microcapsule occupies from 1% to 50% of the volume of the microcapsule”. There is no support in the specification for this limitation. The limitation of: "a shell of the microcapsule occupies from 1% to 50% of the volume of the . 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-14, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rodarte et al. (“Self-assembled nanoparticle micro-shells template by liquid crystal sorting”, Softer Matter, 2015, 11, 1701; cited in IDS) in view of  Lewandowski et al. (“Control of Gold Nanoparticle Superlattice Properties via Mesogenic Ligand Architecture”, Langmuir, 2013, 29, 3404-3410), Han et al. (“Gold and Hairpin DNA Functionalization of Upconversion Nanocrystals for Imaging and In Vivo Drug Delivery”, Adv. Mater.,  03/2017, 1700244) and Feldstein et al. (US5352461).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Rodarte et al. teaches a liquid crystal host phase in a new process for the generation of micron-scale vesicle-like nanoparticle shells stabilized by ligand–ligand interactions. The constructs formed consist of a robust, thin spherical layer, composed of closely packed quantum dots (QDs) and stabilized by local crystallization of the mesogenic ligands. Ligand structure can be tuned to vary QD packing within the shell and made UV cross-linkable to allow for intact shell extraction into toluene. The assembly method we describe could be extended to other nanoparticle types (metallic, magnetic etc.), where hollow shell formation is controlled by thermally sorting mesogen-functionalized nanoparticles in a liquid crystalline host material at the isotropic to nematic transition. This process represents a versatile method for making non-planar 3D nano-assemblies (abstract). In this paper, we report a liquid crystal droplet templated process that takes advantage of the phase dependent miscibility of mesogen-functionalized quantum dots (QDs) in a nematic liquid crystal to produce micron-scale vesicles or spherical ‘shells’ of QDs. The shells are mechanically robust, stable up to temperatures of ~110 ºC, and can be extracted intact from the host LC phase. For this study we designed and synthesized a series of ligands, exchanged onto the surface of CdSe/ZnS core–shell QDs. The chosen ligands are liquid crystalline or “mesogenic”,
and incorporate a rigid rod-like segment, with flexible attachment arms (Fig. 1) (page 1701). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In these cases the ligand is designed to both be miscible with the host phase, and also to have the ability to rotate on a flexible arm and align with nematic phase surrounding the NP. Mesogenic ligands attached to a NP surface will tend to align with the director of a surrounding LC phase, provided the ligand core has enough rotational freedom and similar constructs have been shown to organize a tactoidal ligand distribution in an aligned nematic host phase. Mesogen functionalized gold nanoparticles have also been shown to produce a rich intrinsic phase behavior (page 1702). We have qualitatively observed that by varying initial QD concentration in the nematic host, shell size can be controlled. After formation, each shell contains QDs swept up from a local volume (page 1703). This paper presents a new methodology for the formation of self-assembled nanoparticle micro-shells. The structures are templated at the isotropic to nematic phase boundary in a liquid crystal host material using a process mediated by tunable mesogenic surface ligands. Chemical control of shell size and structure is achieved by varying NP concentration and connecting ligand design. Since these parameters are independent of particle type, the process can be easily adapted for use with any appropriately sized NPs or combinations thereof, including mixtures of metallic, semiconducting and magnetic particles. This new method opens up a huge number of possibilities for the creation of non-planar 3D nano-assemblies, templated by the geometry of different liquid crystal phase transitions, and could be used to generate a new class of customizable capsules for photonics and condensed matter applications or bio-molecular encapsulation (page 1706).

Lewandowski et al.  teaches Hybrid structures made of metal nanoparticles with liquid crystalline coating attract considerable attention due to their conspicuous self-assembly and potential synergistic properties. Here we report on a new structural parameter that can be used to control the formation of hybrid gold nanoparticles superlattice. A series of Au nanoclusters covered with mixed monolayers of alkyl and liquidcrystalline ligands were obtained. For the first time in such systems the lengths of both alkyl ligands and mercapto-functionalized alkyl spacers of the promesogenic molecules were varied (abstract). The synthesis of ligand and Hybrid Gold Nanoparticles Synthesis have been demonstrated (page 3405). The diameter of gold nanoparticle is 2.2nm and the hybrid nanoparticle is self-assembly (page 3406).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Han et al. teaches a method to robustly disperse upconversion nanoprobes in physiological buffers based on rational design and synthesis of nanoconjugates comprising hairpin-DNA-modified gold nanoparticles is presented. This approach imparts the upconversion nanoprobes with excellent biocompatibility and circumvents the problem of particle agglomeration. By combining single-band anti-Stokes near-infrared emission and the photothermal effect mediated by the coupling of gold to upconversion nanoparticles, a simple, versatile nanoparticulate system for simultaneous deep-tissue imaging and drug molecule release in vivo is demonstrated (abstract). Upconversion nanoparticle have been widely used for bioapplications (page 1).  The core shell structure has been used to deliver drug doxorubicin (page 2 & 4).
Feldstein et al. teaches Drug delivery systems have been developed based on the formation of diketopiperazine (or analogs) microparticles. In the preferred embodiment the microparticle is stable at low pH and disintegrates at physiological
pH, and is particularly useful for oral drug delivery. In the most preferred embodiment the microparticles are formed in the presence of the drug to be delivered, for example, insulin or heparin. The diketopiperazine synthetic intermediates are preferably formed by cyclodimerization to form diketopiperazine derivatives at elevated conditions under dehydrating conditions, then precipitated with drug to be incorporated into microparticles (abstract). As used herein, the term "microparticles" includes microcapsules having an outer shell surrounding a core material; microspheres containing drug dispersed throughout the sphere; and microparticles of irregular 20 shape. In the preferred embodiment, the microparticles are microspheres of between 0.1 to ten microns in diameter (column 3, line 17-23).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Rodarte et al.  is that Rodarte et al.   do not expressly teach gold nanoparticle and active agent. This deficiency in Rodarte et al.  is cured by the teachings of Lewandowski et al., Han et al. and Feldstein et al.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rodarte et al., as suggested by Lewandowski et al., Han et al. and Feldstein et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace gold nanoparticle for CdSe/ZnS for a core-shell structure with an organic ligand because this is simple substitution of one known nanoparticle for another in core-shell. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Rodarte et al. teaching the process can be easily adapted for use with any appropriately sized NPs such as metallic,  Lewandowski et al.  teaching gold nanoparticle with organic ligand for self-assembly structure; Han et al. teaching gold nanoparticle with organic ligand for core-shell structure; it is obvious for one of ordinary skill in the art to replace gold nanoparticle for CdSe/ZnS for a core-shell structure and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to use self-assembly gold nanoparticle core-shell structure to encapsulate active agent because this self-assembly core-shell suitable for encapsulation in drug delivery. MPEP 2144.07. Under guidance from Rodarte et al. teaching bio-molecular encapsulation; Han et al. teaching gold nanoparticle with organic ligand for core-shell structure for encapsulation of drug compound; Feldstein et al. teaching microcapsule of core-shell for drug encapsulation; it is obvious for one of ordinary skill in the art to use self-assembly gold nanoparticle core-shell structure to encapsulate active agent and produce instant claimed invention with reasonable expectation of success.
Regarding “wherein the microcapsule release the substrate upon activation a powder source and the maximum temperature changes at the microsurface upon activation with the powder source is 75ºC or less” in claim 1 and Claims 16-24, since prior arts teach the same or substantially same self-assembled microcapsule, this same or substantially same microcapsule is expected to have same properties. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Regarding claims 1 and 10, Rodarte et al.  teaches compound L1, which is the elected species.
Regarding claims 3 and 12, Lewandowski et al. teacher gold nanoparticle 2.2nm.
Regarding claim 4, Han et al. teaches upconvention  nanoparticle as common for bioapplication, thus, it is obvious to use upconvention  nanoparticle.
Regarding claim 9, Rodarte et al. teaches spherical shape.
Regarding claim 11, Rodarte et al. teaches generation of micron-scale vesicle-like nanoparticle shells, and micro-scale shells encompassing 2-6 micron size, inside the claimed 100nm to 100um. Furthermore, Rodarte et al. teaches shell size (microcapsule size) can be controlled, under guidance from Feldstein et al. teaching microcapsule from 0.1um to 10um, it is obvious to optimize and have microcapsule from 0.1um to 10um and produce instant claimed invention with reasonable expectation of success.
Regarding claim 13, since Rodarte et al.   teaches shell size  and structure can be controlled, it is obvious for one of ordinary skill in the art to adjust the shell size and structure so it occupies 1% to 50% of the volume of microcapsule since this is optimization through routing experimentation, especially in the absence of evidence showing criticality of claimed range. MPEP 2144.05. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that the prior arts do not teach each limitation, specially those from old claims 2 and 5.
In response to this argument: This is not persuasive. The prior arts teach each limitation of applicant’s claimed invention, including those from old claims 2 and 5 as discussed in the above 103 rejections. The prior arts teach compound L1, which is the elected species, fall into organic ligand of formula (I); also teach gold  (metal) nanoparticle. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-14, 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10774262. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches each limitation of claimed invention.

Response to argument:
Applicants argue the reference patent does not teach amended claim invention.
In response to this argument: This is snot persuasive. The reference patent teaches each limitation of applicant’s claimed invention, including active agent encapsulated (claim 14). Therefore, the ODP is still proper.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613